DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the SLM according to claim 4, wherein an included angle between a Z-axis and each of the first azimuth angle and the second azimuth angle is equal to 90 degrees.
However it depends from claim 1 which recites “a first azimuth angle and a second azimuth angle, respectively, and the first azimuth angle is different from the second azimuth angle.”  These appear to directly conflict.  For examination purposes the limitations from claim 1 will be ignored.
Claim 7 and 10 are similarly rejected as they depend from claim 6.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao US 2018/0164643.
	Regarding claim 1, Liao teaches a spatial light modulator (SLM) for suppressing a fringe field effect (FFE), the SLM comprising: a transparent electrode layer (fig. 1 120); a reflective electrode layer(130) including a pixel electrode (1-9), in which a pixel area is surrounded by a boundary of the pixel electrode; a liquid crystal layer (110) located between the transparent electrode layer and the reflective electrode layer to establish a pixel formed by the liquid crystal layer covering the pixel area in the pixel electrode; and an alignment film having a first pattern (632) and a second pattern (633) and covering the pixel area, wherein the first pattern and the second pattern in the pixel area make liquid crystals in the liquid crystal layer of the pixel generate arrangements of a first azimuth angle and a second azimuth angle, respectively, and the first azimuth angle is different from the second azimuth angle [0008].
	Regarding claim 2, Liao teaches the pixel area of the pixel has a first area and a second area, the first pattern (632) is disposed in the first area, the second pattern (631) is disposed in the second area, and the first pattern surrounds the second pattern [0008].
Regarding claim 3, the first azimuth angle is larger than the second azimuth angle [0028].  The pretilt angle of 88 translates to 2 degree azimuth and a pretilt angle of 85 degree translates to an azimuth angle of 5 degrees.
	Regarding claim 4, Liao teaches the liquid crystal layer is regarded as being parallel to an X-Y plane, then an included angle between an X-axis and each of the liquid crystals in the liquid crystal layer of the first area on the X-Y plane is the first azimuth angle, and the first azimuth angle is greater than 0 degrees and smaller than or equal to 5 degrees (see claim 3 rejection first azimuth angle is 5 degrees).
	Regarding claim 8, Liao teaches the first area is a square ring (fig. 6 633), the first area surrounds the second area (632), and the second area is a square area filled up an inside of the square ring (see fig. 6).
	Regarding claim 9, Liao teaches a width of the square ring (633)is greater than or equal to a range of the FFE of the pixel (632).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao.	
	Regarding claim 5, Liao teaches all the limitations of claim 5 except the second azimuth angle in the second area is equal to 0 degrees and regarding claim 6 Liao teaches all the limitations of claim 6 except an included angle between a Z-axis and each of the first azimuth angle and the second azimuth angle is equal to 90 degrees.
MPEP 2144.05 states n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.
	Liao teaches azimuth angles of 5 degrees and 2 degrees in first and second areas.  These values are close enough to azumith angles equal to zero degrees.  The prior art shows a clear motivation to adjust the azimuth angles and corresponding angles with the Z-axis to reduce discontinuity of the equipotential curves controlled by the azimuth angles (see fig. 3) such that adjusting the pretilt/azimuth angle to meet the claim limitations would have been obvious to one of ordinary skill in the art.
	Regarding claim 7, Liao teaches the alignment film is irradiated by a light beam having an intensity to successively form the first pattern and the second pattern to achieve the liquid crystal layer having an uneven distribution of the first azimuth angle and the second azimuth angle [0030].  Liao does not explicitly teach this occurs without a gradient change as a mask is used.  However this appears to be a product by process limitation.  Product-by-process limitations are limited only to the implied structure result of the process used to form the product.  There is not a clear structural difference that results as both processes will form alignment layers of the square ring shape.
	Regarding claim 10, Liao teaches a nanostructured alignment layer patterned to form nanostructures on the alignment film thereof, sizes and shapes of the nanostructures being determined for realizing the first pattern and the second pattern, so that the liquid crystals in the pixel area have an uneven distribution of azimuth angles (see claim 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871